The opinion of the Court was delivered by
Todd, J.
The only question involved in this appeal is the legality of an ordinance of the Police Jury of St. John the Baptist imposing a fine of five dollars on persons riding or driving on the public levees of said Parish. .
The police juries of the several parishes were invested, by law, with full authority over public levees, and so far as relates to their power to pass all ordinances, for tbe preservation and protection of completed levees, that power has never been divested or impaired by subsequent legislation.
Tbe ordinance assailed having for its object tbe protection of com*851pleted levees, was clearly within the scope of their authority, as it was evidently designed for the protection of such levees, by forbidding, under a penalty, persons from injuring the same by riding or driving thereon.
The exception as to the right of the Parish Treasurer to sue for and recover such fine came too late, having been made after default. C. P. 333; 14 An. 653. Besides, he derived his authority in the premises under the ordinance in question, as well as from R. S. Sec. 2641, em ■ powering such officer “ to direct prosecutions ordered by the Police Jury, for all debts that are or may be due the parish for which he is elected.”
Nor is the legality of the ordinance attacked affected by the fact that its operation was restricted to certain portions of the levee, or levees, in a designated part of the parish.
It may well be that there were good reasons, arising from their condition in the localities named, to justify special measures for their protection.
Por these reasons, the judgment appealed from, which was against the defendant, is affirmed with costs.
Levy, J., absent.